                                                                                                   E-FILED
                                                                        Friday, 03 April, 2020 11:09:05 AM
                                                                             Clerk, U.S. District Court, ILCD

                      IN THE UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF ILLINOIS
                                URBANA DIVISION

UNITED STATES OF AMERICA,                     )
                                              )
              Plaintiff,                      )
                                              )
       v.                                     )              Case No. 18-cr-20030
                                              )
ROMEO ABREGO,                                 )
                                              )
              Defendant.                      )

                                              ORDER

       On March 11, 2020, Magistrate Judge Eric I. Long filed a Report and Recommendation

Concerning Plea of Guilty. (ECF No. 16). No written objections were filed. Therefore, this Court

adopts the Report and Recommendation. The plea of guilty of the Defendant to Counts 1 and 2 is

accepted, and Defendant is adjudged guilty of the offense.

       The Sentencing Hearing remains set for July 27, 2020, at 10:00 AM in Urbana before Judge

Michael M. Mihm.



       Entered this 3rd day of April, 2020.


                                                    s/ Michael M. Mihm
                                                    Michael M. Mihm
                                                    United States District Judge
